Me. Justice Wole,
dissenting.
Jurisdiction for a municipal court should be shown on the face of the proceedings. A complaint should set up the jurisdictional facts. The words “not less than $100” may mean any amount above $500 and beyond the jurisdiction of a municipal court. The latter is limited to $500. If in a given case the property was actually worth more than $500 a plaintiff at his election could enter a municipal court, alleging the words as above quoted. Where the jurisdiction depends on the amount, a line must be drawn and a plaintiff who wants to enter a municipal court must announce himself within the said line.